            Case 2:20-cv-01983-CRE Document 1 Filed 12/22/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CONNIE McNALLY,                                )   CIVIL DIVISION
                                                )
                        Plaintiff,              )   No: 2:20-CV-1983
                                                )
        v.                                      )
                                                )   ELECTRONICALLY FILED
 MIDLAND CREDIT MANAGEMENT,                     )
 INC.,                                          )
                                                )   JURY TRIAL DEMANDED
                        Defendant.              )

                       PETITION FOR REMOVAL OF CIVIL ACTION

       PLEASE TAKE NOTICE Defendant, MIDLAND CREDIT MANAGEMENT, INC.

(“hereinafter referred to as “Midland”), hereby removes to this Court the state court action

described below.

       1.      On or about November 18, 2020, Plaintiff filed an action in the Court of Common

Pleas of Allegheny County, Pennsylvania, entitled and captioned: Connie McNally v. Midland

Credit Management, Inc. and assigned Case No: AR 20-004541 via Complaint.

       2.      Plaintiff’s Complaint was served upon Defendants on November 24, 2020.

       3.      The following pleadings have been filed in this action to date:

               (a)     Complaint;

               (b)     Praecipe for Appearance;

               (c)     Affidavit of Service; and

               (d)     Notice of Filing of Petition for Removal of a Civil Action.

See pleadings attached hereto as Exhibit “A”.
            Case 2:20-cv-01983-CRE Document 1 Filed 12/22/20 Page 2 of 4




       4.      This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. §1331, and is one which may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. §1441(b) in that it arises under the Fair Debt Collection Practices Act

(“FDCPA”) 15 U.S.C. §1692a, et seq.

       5.      The Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division,

is located within the jurisdiction of the United States Court for the Western District of

Pennsylvania. This Court is the court embracing the place where the action is pending.

       6.      This Complaint is removable to the United States District Court for the Western

District of Pennsylvania, from the Court of Common Pleas of Allegheny County, Pennsylvania,

Civil Division pursuant to 28 U.S.C. §1331, §1441 and §1681.

       7.      The Complaint alleges the action is brought under the FDCPA. As such, this Court

has federal question jurisdiction over this action pursuant to 28 U.S.C. §1331.

       8.      This Notice of Removal is being filed within 30 days of the date upon which

Plaintiff’s Complaint was served.

       9.      Pursuant to 28 U.S.C. §1446(b), a Notice of Removal “shall be filed within thirty

days after receipt by the Defendant, through service or otherwise, of a copy of the initial pleading.

       10.     Concurrently, Defendant provided written notice of this Petition for Removal to

Plaintiff’s counsel and filed a copy with the Court of Common Pleas of Allegheny County,

Pennsylvania, Civil Division, as required by 28 U.S.C. §1446(d).


       WHEREFORE, Defendant removes to this Court the above-entitled action, now pending

in the Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division, and requests




                                                 2
          Case 2:20-cv-01983-CRE Document 1 Filed 12/22/20 Page 3 of 4




that this action be placed on the docket of this Court for further proceedings as though this action

had originally been instituted in this Court.

                                                Respectfully submitted,

                                                MARSHALL DENNEHEY
                                                WARNER COLEMAN & GOGGIN



                                       BY:
                                                Danielle M. Vugrinovich, Esquire
                                                PA ID #88326
                                                Attorney for Defendant, Midland Credit
                                                Management, Inc.
                                                Union Trust Building, Suite 700
                                                501 Grant Street
                                                Pittsburgh, PA 15219
                                                412 803-1185
                                                412 803-1188/fax
                                                dmvugrinovich@mdwcg.com




                                                   3
           Case 2:20-cv-01983-CRE Document 1 Filed 12/22/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Petition for

Removal of a Civil Action has been served upon the following known counsel of record this 22nd

day of December, 2020, via electronic mail:

                                   Eugene D. Frank, Esquire
                              Law Offices of Eugene D. Frank, P.C.
                                  3202 McKnight East Drive
                                    Pittsburgh, PA 15237
                                     efrank@edf-law.com
                                    (Counsel for Plaintiff)


                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN




                                              DANIELLE M. VUGRINOVICH, ESQUIRE
                                              Attorney for Defendant, Midland Credit
                                              Management, Inc.




LEGAL/134646807.v1
